Exhibit 10.1
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
          This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of April 29, 2011, and is entered into by and among
LIBBEY GLASS INC., a Delaware corporation (“US Borrower”), LIBBEY EUROPE B.V., a
limited liability company incorporated in The Netherlands (“Netherlands
Borrower”; together with US Borrower, each a “Borrower” and collectively the
“Borrowers”), the other Loan Parties party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Lenders (as defined below) with respect to the US
Loans (as defined in the Credit Agreement referred to below), J.P. MORGAN EUROPE
LIMITED, as Administrative Agent for the Lenders with respect to the Netherlands
Loans (as such term is defined in the Credit Agreement referred to below), and
the Lenders party hereto.
W I T N E S S E T H:
          WHEREAS, Borrowers, the other Loan Parties party thereto, the lenders
from time to time party thereto (the “Lenders”), and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
February 8, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms not otherwise defined
herein have the definitions provided therefore in the Credit Agreement);
          WHEREAS, Borrowers have requested that Administrative Agent and
Lenders agree to amend the Credit Agreement in certain respects, as more
particularly set forth herein;
          NOW THEREFORE, in consideration of the mutual conditions and
agreements set forth in the Credit Agreement and this Amendment, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          1. Amendments. Subject to the satisfaction of the conditions set forth
in Section 2 below, and in reliance on the representations set forth in
Section 3 below, the Credit Agreement is hereby amended as follows:
          (a) New definitions of the terms “EBITDA”, “Capital Expenditure”,
“Fixed Charge Coverage Ratio”, “Fixed Charges”, “Interest Expense”, “Level 1
Availability Amount”, “Level 2 Availability Amount”, “Level 3 Availability
Amount”, “Net Income”, “Second Amendment”, “Second Amendment Effective Date”,
“Specified Sale Net Proceeds” and “Refinancing Senior Note Indebtedness
Extension” are hereby inserted into Section 1.01 of the Credit Agreement in
appropriate alphabetical order, as follows:
     “EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income Tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary cash or non-cash charges or
non-recurring non-cash charges for such period, (v) any other non-cash charges
for such period, and (vi) costs and expenses related to the transactions
contemplated by the Second Amendment not to exceed $300,000 in the aggregate,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for Holdings and
its Subsidiaries on a consolidated basis in accordance with GAAP.

 



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, without duplication, any cash expenditure for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of Holdings and its
Subsidiaries prepared in accordance with GAAP; provided that Capital
Expenditures shall exclude (i) the purchase price paid in connection with any
acquisition of a Person or of all or substantially all of the assets of any
Person or a division of any Person, (ii) expenditures made with insurance
proceeds, (iii) capitalized interest in respect of operating or capital leases,
(iv) the book value of any asset owned to the extent such book value is included
as a capital expenditure as a result of reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period or expected to be made in any future period, (v) the purchase
price of property acquired in ordinary course trade-ins or concurrent sales of
used or surplus property to the extent no cash is paid, (vi) any non-cash
amounts reflected as additions to property, plant or equipment on the Holdings’
consolidated balance sheet and (vii) expenditures that are accounted for as
capital expenditures by Holdings and its Subsidiaries and that actually are paid
for or reimbursed by a Person other than Holdings or any Subsidiary and for
which neither Holdings nor any Subsidiary has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such Person
or any other Person (whether before, during or after such period).
     “Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of
each of fiscal quarter of Holdings for the most-recently ended four fiscal
quarters, of (a) EBITDA minus the unfinanced portion of Capital Expenditures to
(b) Fixed Charges, all calculated for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.
     “Fixed Charges” means, with reference to any period, without duplication,
cash Interest Expense, plus (i) scheduled principal payments on Indebtedness
made during such period, plus (ii) expense for Taxes paid in cash, plus
(iii) dividends or distributions paid by Holdings in cash, plus (iv) Capital
Lease Obligation payments, plus (v) cash contributions to any Plan in excess of
expenses (provided that for any period the aggregate amount of such cash
contributions shall not be reduced to an amount less than $0).
     “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of Holdings
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net expenses under Swap Agreements in respect
of interest rates to the extent such net expenses are allocable to such period
in accordance with GAAP), calculated on a consolidated basis for Holdings and
its Subsidiaries for such period in accordance with GAAP.
     “Level 1 Availability Amount” means an amount at any time equal to the sum
of (a) $10,000,000 plus (b) 10% of the aggregate increase of the Revolving
Commitment effected as of such time pursuant to Section 2.09(e).
     “Level 2 Availability Amount” means an amount at any time equal to the sum
of (a) $12,500,000 plus (b) 12.5% of the aggregate increase of the Revolving
Commitment effected as of such time pursuant to Section 2.09(e).

-2-



--------------------------------------------------------------------------------



 



     “Level 3 Availability Amount” means an amount at any time equal to the sum
of (a) $15,000,000 plus (b) 15% of the aggregate increase of the Revolving
Commitment effected as of such time pursuant to Section 2.09(e).
     “Net Income” means, for any period, the consolidated net income (or loss)
of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Holdings or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which Holdings or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
     “Second Amendment” means that Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of the Second Amendment Effective Date, by and among
Borrowers, the other Loan Parties party thereto, the Lenders party thereto and
Administrative Agent.
     “Second Amendment Effective Date” means April 29, 2011.
     “Refinancing Senior Note Indebtedness Extension” means that the Loan
Parties shall have completed a Refinancing of all of the Indebtedness in respect
of Senior Note Obligations with such Refinanced Indebtedness constituting
Refinancing Senior Note Indebtedness in accordance with the terms of this
Agreement, except that the maturity date for such Refinanced Indebtedness shall
be no earlier than September 29, 2016.
          (b) The definition of the term “Applicable Rate” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “Applicable Rate” means, for any day, with respect to any CBFR or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“CBFR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Aggregate Availability as of the most recent determination
date, provided that commencing on the Second Amendment Effective Date and until
the applicable Reset Date (determined in accordance with the clause (b) below)
with respect to the delivery to the Administrative Agent, pursuant to
Section 5.01, of an Aggregate Borrowing Base Certificate and a Borrowing Base
Certificate for each Borrower for the fiscal quarter ended June 30, 2011, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Category 1:

                              Eurocurrency     CBFR     Commitment   Aggregate
Availability   Spread     Spread     Fee Rate  
Category 1 ³ $60,000,000
    1.75 %     0.75 %     0.375 %
Category 2 < $60,000,000 but ³ $35,000,000
    1.875 %     0.875 %     0.375 %
Category 3 < $35,000,000
    2.00 %     1.00 %     0.375 %

-3-



--------------------------------------------------------------------------------



 



     For purposes of the foregoing, (a) the Applicable Rate shall be determined
as of the end of each fiscal quarter based upon the most recent Aggregate
Borrowing Base Certificate and Borrowing Base Certificates delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Aggregate Availability shall be effective during the period commencing on
and including the Reset Date immediately succeeding the end of the last month of
such fiscal quarter for which the Aggregate Borrowing Base Certificate and
Borrowing Base Certificates received indicate such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Aggregate Availability shall be deemed to be in Category 3 at the option of
the Administrative Agent or at the request of the Required Lenders (a) if the
Borrowers fail to deliver the Aggregate Borrowing Base Certificate and Borrowing
Base Certificates required to be delivered pursuant to Section 5.01 and (b) such
failure shall have continued unremedied for three (3) consecutive days following
notice of such actual failure from the Administrative Agent (provided, that no
such notice shall be required during the existence of an Event of Default of the
type described in paragraphs (h) or (i) in Article VII), and shall continue to
be so deemed in Category 3 during the period from the Reset Date immediately
succeeding the end of such fiscal quarter for which such Aggregate Borrowing
Base Certificate and Borrowing Base Certificates were required to be delivered
until the later of (x) five days after and (y) the Reset Date immediately
succeeding, in each case, the date on which such Aggregate Borrowing Base
Certificate and Borrowing Base Certificates have been delivered in accordance
with Section 5.01 in all respects other than the original due date therefore.
          (c) The defined term “Availability Block” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety. Each reference to
“Availability Block” in the Credit Agreement (or any other Loan Document, as
applicable) is hereby amended by inserting “[Intentionally Omitted]” in lieu
thereof in each place such reference appears in the Credit Agreement (or such
other Loan Document). The phrase “(without giving effect to the Availability
Block)” is hereby deleted in its entirety from the Credit Agreement (and each
other Loan Document, as applicable) in each place it appears. The phrase
“decrease the Availability Block without the written consent of each Lender” is
hereby deleted in its entirety from Section 9.02(b) of the Credit Agreement.
          (d) The definition of the term “Maturity Date” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “Maturity Date” means April 29, 2016, or any earlier date on which the
Commitments are permanently reduced to zero or otherwise terminated pursuant to
the terms hereof; provided, that if (i) the Refinancing Senior Note Indebtedness
Extension has not occurred prior to November 17, 2014 or (ii) the aggregate
principal amount of Indebtedness in respect of the Senior Notes Obligations is
greater than $50,000,000 on November 17, 2014, then as of (and after)
November 17, 2014 “Maturity Date” shall mean November 17, 2014.

-4-



--------------------------------------------------------------------------------



 



          (e) The definition of the term “Revolving Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “Revolving Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment. The aggregate amount of the
Lenders’ Revolving Commitments as of the Second Amendment Effective Date is
$100,000,000.
          (f) The definition of the term “Restriction Period Grid” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “Restriction Period Grid” means the table set forth below setting forth the
applicable Restriction Trigger Amounts and Restriction Release Amounts with
respect to each provision of the Loan Documents wherein the term “Restriction
Period” is used:

          Relevant Provision   Restriction Trigger Amount   Restriction Release
Amount
Section 5.01(g) and (k) of this Agreement
  Level 2 Availability Amount   Level 3 Availability Amount
Section 6.08(a) of this Agreement
  $25,000,000   $40,000,000
Section 6.14 of this Agreement
  Level 1 Availability Amount   Level 2 Availability Amount
Article VII of the US Security Agreement
  Level 2 Availability Amount   Level 3 Availability Amount
Provisions of the Netherlands Collateral Documents referring to “Netherlands
Trigger Event”
  Level 2 Availability Amount   Level 3 Availability Amount
Provisions of the Netherlands Collateral Documents referring to “Netherlands
Bank Account Establishment Trigger Event”
  $20,000,000   $30,000,000

          (g) Section 2.09 of the Credit Agreement is hereby amended by
inserting a new clause (e) at the end thereof as follows:

-5-



--------------------------------------------------------------------------------



 



     (e) The Borrowers shall have the right to increase the Revolving Commitment
by obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution approved by Administrative Agent (such
approval not to be unreasonably withheld) provided that (A) the Borrowers may
make only one such request for an increase and such increase shall be in the
amount of $10,000,000, (B) such request shall be furnished in writing to the
Administrative Agent and each Lender party to this Agreement at the time of such
request, (C) each such Lender shall have the right of first refusal to
participate in such increase on a pro rata basis for ten (10) days following
receipt of such request, but no Lender shall have any obligation or commitment
to participate in such increase, (D) if, after ten (10) days following receipt
of such request, any Lender has not confirmed to Administrative Agent and
Borrowers in writing that it will participate in such increase, such
non-participating Lender’s pro rata share of such increase may be allocated to
another Lender or lending institution by Administrative Agent in its sole
discretion, (E) any such new Lender assumes all of the rights and obligations of
a “Lender” hereunder, and (F) the procedure described in this Section 2.09(e)
has been satisfied. Any amendment hereto for such an increase or addition shall
be in form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Commitment. As a condition
precedent to such an increase, Borrower Representative shall deliver to the
Administrative Agent, in form and substance reasonably acceptable to
Administrative Agent, (1) a certificate of each Loan Party (in sufficient copies
for each Lender) signed by an authorized officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents that are qualified by materiality are true and correct and the
representations and warranties that are not qualified by materiality are true
and correct in all material respects on and as of the date of such increase
except to the extent that such representation or warranty expressly relates to
an earlier date, in which case it shall be true and correct as of such date, and
(B) no Default exists, (2) legal opinions of (i) the Loan Parties’ special New
York and Dutch Counsel and (ii) the Administrative Agent’s special Dutch
counsel, in each case, addressed to the Administrative Agent, the Issuing Bank
and the Lenders, and (3) such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with such increase. Within a reasonable time after the effective date of any
increase, the Administrative Agent shall, and is hereby authorized and directed
to, revise the Commitment Schedule to reflect such increase and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrowers,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement. On the Business Day following any
such increase, all outstanding CBFR Borrowings shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Applicable Percentages. Eurocurrency Borrowings shall not be
reallocated among the Lenders prior to the expiration of the applicable Interest
Period in effect at the time of any such increase.
          (h) Section 5.01(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     (d) concurrently with any delivery of financial statements under clause
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in

-6-



--------------------------------------------------------------------------------



 



substantially the form of Exhibit G (i) certifying, in the case of the financial
statements delivered under clause (b), as presenting fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) in the case of financial
statements delivered under clause (a) or (b), setting forth reasonably detailed
calculations demonstrating the Loan Parties’ Fixed Charge Coverage Ratio for the
period of twelve consecutive months most recently ended and (iv) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 that would affect
the financial statements accompanying such certificate and specifying the effect
of such change on the financial statements accompanying such certificate;
          (i) Section 5.01(h) of the Credit Agreement is hereby amended by
deleting the phrase “(and, during any Restriction Period, each calendar week)”
set forth therein.
          (j) Section 5.06 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     Section 5.06 Books and Records; Inspection Rights. Each Loan Party will,
and will cause each Subsidiary to, (i) keep proper books of record and account
in which full, true and correct entries in all material respects in conformity
with GAAP, are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice during
normal business hours, to visit and inspect its properties, to conduct field
examinations, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however that Financial Officers of the Borrowers shall be entitled to
participate in any discussion or meeting with the accountants and, absent the
continuance of an Event of Default, Borrowers shall not be required to reimburse
the Administrative Agent or the Lenders for more than one visit (increased to
two such visits in the event that at least 180 days have passed since the last
field examination and Aggregate Availability is less than the Level 3
Availability Amount at any time since the last field examination) (and if there
is more than one such visit in a fiscal year due to the immediately preceding
parenthetical or due to the occurrence and continuance of an Event of Default,
the Administrative Agent shall be reimbursed for its visits before any Lender is
so reimbursed for its visits) in any fiscal year (it being understood without
limitation of the foregoing that there shall be no limitation on the frequency
of such visits and inspections (x) if an Event of Default shall have occurred
and be continuing or (y) such visit and/or inspection is paid for by the
relevant Lender). After the occurrence and during the continuance of any Event
of Default, each Loan Party shall provide the Administrative Agent and each
Lender with contact information relating to its suppliers. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ assets for internal use by the Administrative Agent and the
Lenders.

-7-



--------------------------------------------------------------------------------



 



          (k) Section 5.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
     Section 5.11 Appraisals. At any time that the Administrative Agent
requests, each of the Borrowers will, and will cause each Subsidiary to, provide
the Administrative Agent with appraisals or updates thereof of their Inventory
from an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis satisfactory to the Administrative Agent, such appraisals and updates
to include, without limitation, information required by applicable law and
regulations; provided, however, that if no Event of Default has occurred and is
continuing, not more than one such appraisal per calendar year (increased to two
such appraisals in the event that at least 180 days have passed since the last
such appraisal and Aggregate Availability is less than the Level 3 Availability
Amount at any time since the last appraisal) shall be at the sole expense of the
Loan Parties.
          (l) Article VI of the Credit Agreement is hereby amended by inserting
new Sections 6.14 and 6.15 at the end thereof as follows:
     Section 6.14 Fixed Charge Coverage Ratio. At any time during an applicable
Restriction Period, neither Holdings nor any other Loan Party will, nor will it
permit any Subsidiary to, permit the Fixed Charge Coverage Ratio, determined as
of then most-recent previously ended fiscal quarter and on the last day of each
subsequent fiscal quarter during such Restriction Period (in each case
determined in accordance with financial statements delivered pursuant to Section
5.01(a) or (b)), to be less than 1.10:1.00.
     Section 6.15 Senior Notes Obligations. To the extent that the Refinancing
Senior Note Indebtedness Extension has not occurred prior to November 17, 2014,
then, commencing on November 17, 2014, no Loan Party will, nor will it permit
any Subsidiary to, permit (a) the sum of (i) the Aggregate Availability plus
(ii) the aggregate amount of cash or Permitted Investments of the Loan Parties
subject to a first priority perfected security interest in favor of the
Administrative Agent pursuant to the Loan Documents to be less than (b) the sum
of (i) the then outstanding aggregate amount of Indebtedness in respect of
Senior Notes Obligations plus (ii) $45,000,000.
          (m) The Commitment Schedule attached to the Credit Agreement is hereby
amended and restated in its entirety as the Commitment Schedule attached hereto.
          (n) Exhibit G to the Credit Agreement is hereby amended and restated
in its entirety in the form attached hereto as Annex I.
          2. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent (unless specifically waived in
writing by Administrative Agent), each to be in form and substance reasonably
satisfactory to Administrative Agent:
          (a) Administrative Agent shall have received a fully executed copy of
this Amendment executed by all of the Lenders, Borrowers and the other Loan
Parties party hereto;
          (b) Administrative Agent shall have received each of the additional
documents, instruments and agreements listed on the Closing Checklist attached
hereto as Annex II, each in form and substance reasonably satisfactory to
Administrative Agent;

-8-



--------------------------------------------------------------------------------



 



          (c) Administrative Agent shall have been reimbursed for all reasonable
out-of-pocket costs, fees and expenses incurred by Agent in connection with the
preparation, execution, administration or enforcement of this Amendment to the
extent invoiced;
          (d) all proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Administrative Agent and its
legal counsel; and
          (e) no Default or Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by, or after
giving effect to, this Amendment.
          3. Representations and Warranties. To induce Administrative Agent and
Lenders to enter into this Amendment, each Borrower and each other Loan Party
represents and warrants to Administrative Agent and Lenders that:
          (a) the execution, delivery and performance of this Amendment has been
duly authorized by all requisite corporate action on the part of each Borrower
and each other Loan Party and that this Amendment has been duly executed and
delivered by each Borrower and each other Loan Party;
          (b) immediately before and after giving effect to the consummation of
the transactions contemplated by this Amendment, each of the representations and
warranties of the Borrowers and each of the other Loan Parties set forth in the
Credit Agreement and each of the other Loan Documents, are true and correct in
all material respects as of the date hereof (except to the extent they relate to
an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date);
          (c) immediately before and after giving effect to the consummation of
the transactions contemplated by this Amendment, after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing;
          (d) this Amendment constitutes the legal, valid and binding obligation
of each Borrower and each other Loan Party and is enforceable against each
Borrower and each other Loan Party in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity; and
          (e) the execution and delivery by each Borrower and each other Loan
Party of this Amendment, does not conflict with, and is permitted by, the Senior
Notes Indenture.
          4. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
          5. References. Any reference to the Credit Agreement contained in any
Loan Document or any other document, instrument or agreement executed in
connection with the Credit Agreement shall be deemed to be a reference to the
Credit Agreement as modified by this Amendment.
          6. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. Delivery by telecopy or
electronic portable document format (i.e., “pdf”) transmission of executed
signature pages hereof from one party hereto to another party hereto shall be
deemed to constitute due execution and delivery by such party.

-9-



--------------------------------------------------------------------------------



 



          7. Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and each of the other Loan Documents are ratified and confirmed
and shall continue in full force and effect. Each Loan Party hereby acknowledges
and agrees that, unless otherwise expressly agreed to in writing by the
Administrative Agent, all Liens on the Collateral created under Loan Documents
in favor of Administrative Agent shall continue in full force and effect after
giving effect to this Amendment.
          8. Confirmation by Netherlands Loan Parties. Each Netherlands Loan
Party hereby confirms that (a) all Obligations of such Netherlands Loan Party
under the Credit Agreement after giving effect to this Amendment shall continue
to constitute (i) Netherlands Secured Obligations and (ii) “Parallel Debt” (as
defined in the Netherlands Security Documents) of such Netherlands Loan Party,
(b) nothing contained in this Amendment shall affect any security right under
any Netherlands Security Document and, after giving effect to this Amendment,
all of such security rights shall continue in full force and effect, and (c) the
Netherlands Security Documents shall continue to secure the relevant Netherlands
Secured Obligations included in each Netherlands Security Document as such
Netherlands Secured Obligations may have been or may be amended, restated,
supplemented, increased, varied or otherwise altered, under this Amendment.
          9. Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of New York, without regard to conflict of
laws principles that would require the application of laws other than those of
the State of New York. Whenever possible each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

           

BORROWERS:

LIBBEY GLASS INC.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LIBBEY EUROPE B.V.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Authorized Signatory     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            OTHER LOAN PARTIES:

LIBBEY INC.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LGA3 CORP.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        THE DRUMMOND GLASS COMPANY
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President    
LGA4 CORP.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        SYRACUSE CHINA COMPANY
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LGFS INC.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WORLD TABLEWARE INC.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LGC CORP.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LGAC LLC
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LIBBEY.COM LLC
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Vice President        LIBBEY INTERNATIONAL C.V.
      By:   /s/ Susan Allene Kovach         Name:   Susan Allene Kovach       
Title:   Authorized Signatory     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



           

B.V. KONINKLIJKE NEDERLANDSE GLASFABRIEK LEERDAM
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Authorized Signatory        LIBBEY EUROPE FINANCE COMPANY B.V.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Authorized Signatory        LIBBEY MEXICO HOLDINGS B.V.
      By:   /s/ Kenneth A. Boerger         Name:   Kenneth A. Boerger       
Title:   Authorized Signatory     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender and as
Administrative Agent with respect to the US Loans
      By:   /s/ Matthew A. Brewer         Name:   Matthew A. Brewer       
Title:   Vice President        J.P. MORGAN EUROPE LIMITED., as a Lender and as
Administrative Agent with respect to the Netherlands
Loans
      By:   /s/ Tim Jacob         Name:   Tim Jacob        Title:   Senior Vice
President     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Marina Kheylik         Name:   Marina Kheylik        Title:  
AVP, AB Portfolio Specialist     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as a Lender
      By:   /s/ Noam Azachi         Name:   Noam Azachi        Title:  
Assistant Vice President     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender
      By:   /s/ Kevin Michael Cox         Name:   Kevin Michael Cox       
Title:   Vice President     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Lender
      By:   /s/ James Conklin         Name:   James Conklin        Title:  
Assistant Vice President     

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



Commitment Schedule

                              Revolving   Lender   Commitment     Netherlands
Sublimit  
JPMorgan Chase Bank, N.A.
  US$ 25,000,000.00     US$ 5,000,000.00  
Bank of America, N.A.
  US$ 21,600,000.00     US$ 4,320,000.00  
Barclays Bank PLC
  US$ 18,200,000.00     US$ 3,640,000.00  
Wells Fargo Capital Finance, LLC
  US$ 21,600,000.00     US$ 4,320,000.00  
Fifth Third Bank
  US$ 13,600,000.00     US$ 2,720,000.00  
Total
  US$ 100,000,000.00     US$ 20,000,000.00  

 



--------------------------------------------------------------------------------



 



ANNEX I
Exhibit G to Credit Agreement
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT G
COMPLIANCE CERTIFICATE

To:   The Lenders parties to the
Credit Agreement Described Below

     This Compliance Certificate (this “Certificate”) is furnished pursuant to
that certain Amended and Restated Credit Agreement dated as of February 8, 2010
(as amended, modified, renewed or extended from time to time, the “Agreement”)
among LIBBEY GLASS, INC. and LIBBEY EUROPE, B.V. (collectively, the
“Borrowers”), LIBBEY INC., as a Loan Guarantor (“Holdings”), the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders with respect to the US Loans, and J.P.
Morgan Europe Limited, as Administrative Agent for the Lenders with respect to
the Netherlands Loans. Unless otherwise defined herein, capitalized terms used
in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT:
     1. I am the duly elected ___________________ of the Borrower
Representative;
     2. [I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Holdings and its consolidated Subsidiaries during the
accounting period covered by the attached financial statements and such
quarterly financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;][To be included only in the case of quarterly financial statements]
     3. [Schedule I attached hereto sets forth financial data and computations
evidencing the Loan Parties’ Fixed Charge Coverage Ratio for the period of four
consecutive fiscal quarters most recently ended, all of which data and
computations are true and correct in all material respects on and as of the date
of this Compliance Certificate;][To be included only in the case of quarterly
financial statements]
     4. [I hereby certify that Aggregate Availability has exceeded the Level 1
Availability Amount at all times since delivery of the last Compliance
Certificate.][To be included unless a Restriction Period is in effect with
respect to Section 6.14 of the Credit Agreement]
     5. Except as set forth below, I have no knowledge of (i) the existence of
any condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement that would affect the financial statements
accompanying this Compliance Certificate;
     6. I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the U.S.
Security Agreement and [applicable Section of applicable Netherlands Security
Agreement]; and

 



--------------------------------------------------------------------------------



 



     Described below are the exceptions, if any, to paragraph [5] by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

       
 
       
 
       
 

     The foregoing certifications and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this
                     day of                                         ,          
          .

            LIBBEY GLASS INC., as
Borrower Representative
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX II
Closing Checklist
(see attached)

 